DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
For purposes of compact prosecution and examination, the drawings in the WIPO publication filed 8/23/19 are being used to facilitate understanding of the invention. However, separate drawings must properly be filed.
Claim Objections
Claims 1, 3, 5, 17, and 20 are objected to because of the following informalities:  
“a pressure load… a sound event… a vibration event” in claim 1, lines 7-8 should be amended to recite --the pressure load… the sound event… the vibration event--
“a pressure load” in claim 1, line 10 should be amended to recite --the pressure load--
“devices” in claim 1, line 22 should be amended to recite --device--
“a stimulation device” in claim 1, line 23 and 25 should be amended to recite --the at least one stimulation device--
“a sensor device” in claim 1, line 24 should be amended to recite --the at least one sensor device--
“this wall section” in claim 3, line 4 should be amended to recite --the at least one wall section--
“the stimulation device” in claim 5, line 3 should be amended to recite --the at least one stimulation device--
“is more flexible with regard to” in claim 17, line 3 should be amended to recite --is configured to be more flexible with regard to--
“an inside of the teeth or an outside of the teeth” in claim 17, lines 3-4 should be amended to recite --the inside of the teeth or the outside of the teeth--
Claim 20 should be cancelled, as it is redundant (claim 15 already claims a method for using the therapeutic device of claim 1)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “control/regulating unit” in line 23 and 25. However, it is unclear whether the “control/regulating unit” does both controlling and regulating, or if it is referring to the “control and/or regulating unit” in line 9. Therefore, the scope of the claim is unclear. 
Regarding claim 17, the claim recites the limitation “rather deep sleeper” and “rather light sleeper” in lines 7, 8, 12, 13, 26, and 28. However, the scope of what constitutes a “deep sleeper” vs. a “light sleeper” is indefinite, and the specification does not provide any definition or scope for these phrases. Thus, the scope of the claim is indefinite.
The claim further recites the limitation “the user is supposed to achieve as long-lasting a learning success as possible” in lines 16, 19, 23, and 27. However, the scope of what constitutes a “long lasting learning success” is indefinite, and the specification does not provide any definition or scope for these phrases. Thus, the scope of the claim is indefinite.
Regarding claims 2-3, 5-10, 12-15, 19, and 20, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. US 5,490,520.
Regarding claim 1, Schaefer discloses a therapeutic device 10 for intraoral use for treatment of tooth grinding and/or tongue pressing and/or snoring (fig. 1 and col. 1, lines 6-7), comprising: at least one sensor device 36/36 embodied and equipped to detect pressure load events and/or sound events and/or vibration events in a user’s oral cavity (fig. 1 and col. 3, lines 41-55); at least one stimulation device 16/16 for stimulating the user if a pressure load event and/or a sound event and/or a vibration event occurs (fig. 1 and col. 2, line 64-col. 3, line 11); a control and/or regulating unit 18/18 for controlled and/or regulated operation of the stimulation device 16/16 as a function of a pressure load event and/or sound event and/or vibration event that occurs (fig. 1 and col. 3, lines 7-15 and 29-40) as well as: a power supply 14 (col. 3, line 40); and at least two fastening devices 22/24 for fastening the therapeutic device 10 to at least one respective tooth of the user’s upper jaw and/or lower jaw, wherein the fastening devices 22/24 are connected to each other with at least one flexible connecting piece, which is equipped and embodied, with proper use of the therapeutic device 10, to rest against outsides of the user’s teeth and/or insides of the user’s teeth leaving uncovered free tooth ends of the teeth (fig. 1 and col. 2, lines 36-55; the two fastening devices being the left leg 22 and right leg 24, and the flexible connecting piece being the curved front portion 20; the uncovered side opposite base 26 of the mouthpiece 12 would not cover the free tooth ends of the teeth), with at least all of the above-mentioned components of the therapeutic device 10 being positioned intraorally with proper use of the therapeutic device 10 (fig. 1 the device being a mouth tray which is capable of being positioned intraorally during use); and the at least one sensor device 36/36 and/or a signal line is integrated into the at least one connecting piece 20, or each of the at least one sensor device 36/36 is associated with a control/regulating unit 18/18, a stimulation device 16/16, and a power supply 14/14 so that each fastening device 22/24 has an independently functioning system composed of a sensor device 36, a control/regulating unit 18, a stimulation device 16, and a power supply 14 (col. 2, lines 30-35, electrical stimulus subassembly 13 (which is shown on both legs 22/24 in fig. 1) comprising power source 14, electrodes 16, and circuit 18; col. 3, lines 16-22).
Regarding claim 2, Schaefer discloses the at least two fastening device 22/24 being embodied as cap-like or U-shaped in cross-section like a U-rail and are embodied to embrace at least one tooth (fig. 3 and col. 2, lines 53-55).
Regarding claim 3, Schaefer discloses the therapeutic device 10 having at least one wall section 26 which, with proper use, is positioned between teeth of the user’s upper jaw and lower jaw (fig. 3 and col. 2, lines 49-51) and the at least one sensor device 36/36 is integrated into this wall section 26 (fig. 3; please note that Merriam-Webster defines integrate as “to unite with something else”).
Regarding claim 5, Schaefer discloses the control unit 18/18 and/or the regulating unit and/or the stimulation device 16/16 being integrated or encapsulated, in particular cast into, an inside of a molded protrusion 47 that is molded onto at least one of the fastening devices 22/24 (fig. 1 and col. 3, lines 15-19, circuit board 38, on which is mounted circuit 18, is integrated into the legs 22/24 within plastic film 47, which protrudes out as shown in the figure).
Regarding claim 10, Schaefer discloses the therapeutic device 10 not having a palatal-side molded protrusion and the control/regulating unit 18/18 and/or the stimulation device 16/16 and/or the power supply 14/14 are embedded or positioned in one or more inner wall sections or one or more outer wall sections 30 (fig. 1 and col. 3, lines 15-19, circuit board 38, on which is mounted circuit 18, is positioned in the outer surface of the outer wall 30 of legs 22/24 within plastic film 47).
Regarding claim 12, Schaefer discloses the at least one connecting piece 20 not having a signal line (fig. 1).
Regarding claim 13, Schaefer discloses in a region of the at least one connecting piece and/or in a region of the at least two fastening devices 22/24, one or more plastically flexible, deformable reinforcing devices 50 are provided (figs. 1 and 3 and col. 3, lines 41-48, resilient, flexible rubber tube, which is capable of providing reinforcement due to its resiliency).
Regarding claim 14, Schaefer discloses the reinforcing devices 50/50 being a plastically deformable wire or flat wire (figs. 1 and 3 and col. 3, line 46, flexible plastic tube; thefreedictionary.com defines wire as “anything resembling a wire, such as hair”; in this case, a thin tube can be interpreted as resembling a wire due to its elongated nature).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. US 5,490,520 in view of Lindquist et al. US 2010/0185254 A1.
Regarding claim 6, Schaefer discloses the claimed invention as discussed above.
Schaefer is silent on the molded protrusion being molded to correspond to a palatine arch and/or being embodied to be at least partially adaptable to a palatine arch and/or being adapted to a standardized palatine arch that fits a largest possible number of different users.
However, Lindquist teaches a therapeutic device 600 also for treating bruxism (fig. 10 and [0048]) comprising a molded protrusion molded to correspond to a palatine arch (fig. 3B, which illustrates more closely the electronics package of the embodiment of fig. 10, shows the electronics package 200 being embedded within a palatal protrusion that is capable of corresponding to a palatine arch, as described in [0035]) and/or embodied to be at least partially adaptable to a palatine arch and/or adapted to a standardized palatine arch that fits a largest possible number of different users.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the molded protrusion of Schaefer to be molded to correspond to a palatine arch and/or be embodied to be at least partially adaptable to a palatine arch and/or be adapted to a standardized palatine arch that fits a largest possible number of different users, as taught by Lindquist, since the palatal area provides more room for circuit boards and electronics, which would be more comfortable then providing the circuit board between the teeth and the inside of the mouth, as in Schaefer’s device.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. US 5,490,520 in view of Hestness et al. US 2014/0276171 A1.
Regarding claim 7, Schaefer discloses the claimed invention as discussed above.
Schaefer is silent on the at least one connecting piece being more flexible with regard to a curvature along an inside of the teeth or an outside of the teeth, i.e. around a vertical axis, than around a transverse axis oriented perpendicular to a broad side of the at least one connecting piece.
However, Hestness teaches an oral tray (figs. 10-13 and [0003]) comprising at least one connecting piece 1112 being more flexible with regard to a curvature along an inside of the teeth or an outside of the teeth, i.e. around a vertical axis, than around a transverse axis oriented perpendicular to a broad side of the at least one connecting piece 1112 (fig. 11 and 13 and [0168], upper surface 1112, which curves along an inside of the teeth, can be more flexible than outer flange 1113, which is oriented perpendicularly to the major/flat broad surface of the upper surface 1112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one connecting piece of Schaefer to be more flexible with regard to a curvature along an inside of the teeth or an outside of the teeth, i.e. around a vertical axis, than around a transverse axis oriented perpendicular to a broad side of the at least one connecting piece, as taught by Hestness, so that the oral tray is provided with some flexibility for comfort, but maintains rigidity along the outer surface to maintain structure.
Regarding claim 8, Schaefer discloses the claimed invention as discussed above.
Schaefer is silent on the at least one connecting piece being composed of a rubber-like stretchable and/or compressible material and/or has an edge section that permits an accordion-like stretching and/or compressing.
However, Hestness teaches an oral tray (figs. 10-13 and [0003]) comprising at least one connecting piece 1112 composed of a rubber-like stretchable and/or compressible material ([0204], the mouthpiece can be made from an elastomer) and/or has an edge section that permits an accordion-like stretching and/or compressing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one connecting piece of Schaefer to be composed of a rubber-like stretchable and/or compressible material and/or has an edge section that permits an accordion-like stretching and/or compressing, as taught by Hestness, to increase comfort within the mouth.
Regarding claim 9, Schaefer discloses the claimed invention as discussed above.
Schaefer is silent on the at least one connecting piece being tensile-elastic when the at least one connecting piece is placed on the outside of the teeth with proper use and/or is pressure-elastic or compressible when the at least one connecting piece is placed on the inside of the teeth with proper use.
However, Hestness teaches an oral tray (figs. 10-13 and [0003]) comprising at least one connecting piece 1112 being tensile-elastic when the at least one connecting piece is placed on the outside of the teeth with proper use and/or is pressure-elastic or compressible when the at least one connecting piece is placed on the inside of the teeth with proper use ([0204], the mouthpiece can be made from an elastomer; thus, the surface 1112 is pressure-elastic/compressible when it is located inside the teeth (between the occlusal surfaces of the teeth)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one connecting piece of Schaefer to be tensile-elastic when the at least one connecting piece is placed on the outside of the teeth with proper use and/or is pressure-elastic or compressible when the at least one connecting piece is placed on the inside of the teeth with proper use, as taught by Hestness, to increase comfort within the mouth.
Claim(s) 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. US 5,490,520 in view of Anderson US 4,976,618.
Regarding claim 15, Schaefer discloses the claimed invention as discussed above.
Schaefer is silent on an operating method for using the therapeutic device according to claim 1, comprising the following steps: 
- detecting at least one intraoral pressure event and/or oscillation event and/or sound event with the at least one sensor device and generating a corresponding sensor output signal,
- inputting the sensor output signal as an input signal into the control and/or regulating unit; 
- evaluating the input signal with the control and/or regulating unit and comparing the input signal to a predeterminable activation threshold;
- activating a stimulation using the at least one stimulation device when the activation threshold is exceeded; 
- deactivating the stimulation when a predeterminable deactivation threshold is undershot; 
Serial No. 16/488,383Docket No.: 335.0356- wherein use of the intraoral therapeutic device is carried out in which, before or during operation of the device, at least one or more parameters selected from the group consisting of:
- input signal sensitivity of the control and/or regulating unit; 
- output signal strength of the control and/or regulating unit; 
- intensity of the stimulation; 
- type of stimulation; 
- output signal strength of the at least one sensor device; 
- activation threshold; 
- activation frequency; 
- activation delay; 
- deactivation threshold; 
- hysteresis between the activation threshold and the deactivation threshold is/are set in a predeterminable, definable way or is/are set and/or regulated in a variable way.
However, Anderson teaches an operating method for using a similar therapeutic device (figs. 1 and 2 and col. 1, lines 7-15) comprising the following steps: 
- detecting at least one intraoral pressure event and/or oscillation event and/or sound event with the at least one sensor device and generating a corresponding sensor output signal (col. 5, lines 44-49, pressure change signal is sent from the sensing device/tube 14),
- inputting the sensor output signal as an input signal into the control and/or regulating unit (col. 5, lines 49-53, the sensor output signal is evaluated by the control); 
- evaluating the input signal with the control and/or regulating unit and comparing the input signal to a predeterminable activation threshold (col. 5, lines 49-53, the sensor output signal is compared to a preset threshold);
- activating a stimulation using the at least one stimulation device when the activation threshold is exceeded (col. 5, lines 53-60, if the threshold is exceeded, an audible stimulation is generated); 
- deactivating the stimulation when a predeterminable deactivation threshold is undershot (col. 6, lines 7-11); 
Serial No. 16/488,383Docket No.: 335.0356- wherein use of the intraoral therapeutic device is carried out in which, before or during operation of the device, at least one or more parameters selected from the group consisting of:
- input signal sensitivity of the control and/or regulating unit; 
- output signal strength of the control and/or regulating unit; 
- intensity of the stimulation; 
- type of stimulation; 
- output signal strength of the at least one sensor device; 
- activation threshold (col. 5, lines 34-41); 
- activation frequency; 
- activation delay; 
- deactivation threshold; 
- hysteresis between the activation threshold and the deactivation threshold 
is/are set in a predeterminable, definable way (col. 5, lines 34-41) or is/are set and/or regulated in a variable way.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the therapeutic device of Schaefer with an operating method for using the therapeutic device according to claim 1, comprising the following steps: 
- detecting at least one intraoral pressure event and/or oscillation event and/or sound event with the at least one sensor device and generating a corresponding sensor output signal,
- inputting the sensor output signal as an input signal into the control and/or regulating unit; 
- evaluating the input signal with the control and/or regulating unit and comparing the input signal to a predeterminable activation threshold;
- activating a stimulation using the at least one stimulation device when the activation threshold is exceeded; 
- deactivating the stimulation when a predeterminable deactivation threshold is undershot; 
Serial No. 16/488,383Docket No.: 335.0356- wherein use of the intraoral therapeutic device is carried out in which, before or during operation of the device, at least one or more parameters selected from the group consisting of:
- input signal sensitivity of the control and/or regulating unit; 
- output signal strength of the control and/or regulating unit; 
- intensity of the stimulation; 
- type of stimulation; 
- output signal strength of the at least one sensor device; 
- activation threshold; 
- activation frequency; 
- activation delay; 
- deactivation threshold; 
- hysteresis between the activation threshold and the deactivation threshold is/are set in a predeterminable, definable way or is/are set and/or regulated in a variable way, as taught by Anderson, so that Schaefer’s device can be used in a personalized way with an activation threshold that is unique to each user’s needs.
	Regarding claim 17, Schaefer in view of Anderson discloses the claimed invention as discussed above.
	Schaefer is silent on wherein: 
a) the input signal sensitivity of the control and/or regulating unit is increased when the patient has a more slender physique, and is reduced when the user has a more muscular physique; and/or 
b) the output signal strength of the control and/or regulating unit and/or the intensity of the stimulation is increased when the user is a rather deep sleeper, and is decreased when the user is a rather light sleeper; and/or 
c) the output signal strength of the sensor device is increased when the user is male, and is decreased when the user is female; and/or 
d) the activation threshold is raised when the user has a more muscular physique, or is a rather light sleeper, and/or is lowered when the user has a more slender physique, or is a rather deep sleeper; and/or 
e) the activation frequency is increased when the user is at a start of a therapy, and/or is decreased when, at an end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible, and/or 
f) the activation delay is increased when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible and/or is decreased when the user is at the start of the therapy; and/or
g) the deactivation threshold is raised when the user is at the start of the therapy, and/or is lowered when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible, and/or 
h) the hysteresis between the activation threshold and the deactivation threshold is increased when the user is at the start of the therapy, or is a rather deep sleeper, and/or is decreased when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible or is a rather light sleeper.
However, Anderson further teaches a) the input signal sensitivity of the control and/or regulating unit is increased when the patient has a more slender physique, and is reduced when the user has a more muscular physique; and/or 
b) the output signal strength of the control and/or regulating unit and/or the intensity of the stimulation is increased when the user is a rather deep sleeper, and is decreased when the user is a rather light sleeper; and/or 
c) the output signal strength of the sensor device is increased when the user is male, and is decreased when the user is female; and/or 
d) the activation threshold is raised when the user has a more muscular physique, or is a rather light sleeper, and/or is lowered when the user has a more slender physique, or is a rather deep sleeper (col. 5, lines 34-38, where the patient herself/himself sets the activation threshold by trial and error while moving her/his jaw; thus, if the patient has a more muscular physique (stronger jaw muscles), then the activation threshold would naturally be higher); and/or 
e) the activation frequency is increased when the user is at a start of a therapy, and/or is decreased when, at an end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible, and/or 
f) the activation delay is increased when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible and/or is decreased when the user is at the start of the therapy; and/or
g) the deactivation threshold is raised when the user is at the start of the therapy, and/or is lowered when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible, and/or 
h) the hysteresis between the activation threshold and the deactivation threshold is increased when the user is at the start of the therapy, or is a rather deep sleeper, and/or is decreased when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible or is a rather light sleeper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Schaefer in view of Anderson with the steps of a) the input signal sensitivity of the control and/or regulating unit is increased when the patient has a more slender physique, and is reduced when the user has a more muscular physique; and/or 
b) the output signal strength of the control and/or regulating unit and/or the intensity of the stimulation is increased when the user is a rather deep sleeper, and is decreased when the user is a rather light sleeper; and/or 
c) the output signal strength of the sensor device is increased when the user is male, and is decreased when the user is female; and/or 
d) the activation threshold is raised when the user has a more muscular physique, or is a rather light sleeper, and/or is lowered when the user has a more slender physique, or is a rather deep sleeper; and/or 
e) the activation frequency is increased when the user is at a start of a therapy, and/or is decreased when, at an end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible, and/or 
f) the activation delay is increased when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible and/or is decreased when the user is at the start of the therapy; and/or
g) the deactivation threshold is raised when the user is at the start of the therapy, and/or is lowered when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible, and/or 
h) the hysteresis between the activation threshold and the deactivation threshold is increased when the user is at the start of the therapy, or is a rather deep sleeper, and/or is decreased when, at the end of the therapy, the user is supposed to achieve as long-lasting a learning success as possible or is a rather light sleeper, as taught by Anderson, so that Schaefer’s device can be used in a personalized way with an activation threshold that is unique to each user’s musculature and needs.
Regarding claim 19, Schaefer in view of Anderson discloses the claimed invention as discussed above.
Schaefer is silent on the parameter or parameters being set or regulated before or during the operation as a function of body parameters and/or body features of the user.
However, Anderson further teaches the parameter or parameters being set or regulated before or during the operation as a function of body parameters and/or body features of the user (col. 5, lines 34-38, where the patient herself/himself sets the activation threshold prior to use by trial and error while moving her/his jaw, which would naturally be a function of her/his body parameters and exact musculature/sensitivity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Schaefer in view of Anderson with the parameter or parameters being set or regulated before or during the operation as a function of body parameters and/or body features of the user, as taught by Anderson, so that Schaefer’s device can be used in a personalized way with an activation threshold that is unique to each user’s musculature and needs.
Regarding claim 20, Schaefer in view of Anderson discloses the claimed invention as discussed above.
Schaefer further discloses a therapeutic device suitable for carrying out the method according to claim 15 (see claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786